              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:15-cv-00109-MR


SANDRA M. PETERS, on behalf of   )
herself and all others similarly )
situated,                        )
                                 )
                   Plaintiff,    )
                                 )
         vs.                     )               ORDER
                                 )
AETNA INC., AETNA LIFE           )
INSURANCE COMPANY, and           )
OPTUMHEALTH CARE SOLUTIONS, )
INC.,                            )
                                 )
                   Defendants.   )
________________________________ )

      THIS MATTER is before the Court on the Defendants’ Motion for

Leave to File under Seal Certain Exhibits and Related Portions of Aetna’s

Brief in Support of Its Motion for Summary Judgment [Doc. 226].

      The Defendants move for leave to file a redacted version of Aetna’s

brief in support of its Motion for Summary Judgment, as well as redacted

versions of Exhibits 1, 3, 6, 11, 12, 14, and 16 thereto, and to file fully under

seal Exhibits 4, 7, 8, 9, 10, 18, and 19.        As grounds for sealing, the

Defendants state that these exhibits contain confidential business

information, negotiation strategies, pricing information, discussion of internal
processes, and various other information that the Defendants consider

proprietary and commercially sensitive. As grounds for redaction of the brief,

the Defendants maintain that the brief quotes from or otherwise

characterizes the content of these confidential materials. [Doc. 227]. The

Plaintiff takes no position as to whether the exhibits attached to Aetna’s brief

should be sealed, but she objects to the redaction of the brief itself. [See

Doc. 226 at 3].

      The press and the public have, under both the First Amendment and

the common law, a qualified right of access to judicial documents and

records filed in civil and criminal proceedings. Doe v. Public Citizen, 749

F.3d 246, 265 (4th Cir. 2014). “The common-law presumptive right of access

extends to all judicial documents and records, and the presumption can be

rebutted only by showing that ‘countervailing interests heavily outweigh the

public interests in access.’” Id. at 265-66 (quoting in part Rushford v. New

Yorker Magazine, Inc., 846 F.2d 249, 253 (4th Cir. 1988)).           The First

Amendment right of access “may be restricted only if closure is ‘necessitated

by a compelling government interest’ and the denial of access is ‘narrowly

tailored to serve that interest.’” Id. at 266 (quoting in part In re Wash. Post

Co., 807 F.2d 383, 390 (4th Cir. 1986)).




                                       2
      When presented with a motion to seal, the law of this Circuit requires

this Court to: “(1) provide public notice of the request to seal and allow

interested parties a reasonable opportunity to object, (2) consider less

drastic alternatives to sealing the documents, and (3) provide specific

reasons and factual findings supporting its decision to seal the documents

and for rejecting the alternatives.” Ashcraft v. Conoco, Inc., 218 F.3d 288,

302 (4th Cir. 2000).

      In the present case, the public has been provided with adequate notice

and an opportunity to object to the parties’ motions. The parties filed their

motion on May 23, 2019, and such motion has been accessible to the public

through the Court’s electronic case filing system since that time. Further, the

Defendants have demonstrated that the documents at issue contain

confidential and sensitive business information, and that the public’s right of

access to such information is substantially outweighed by the compelling

interest in protecting the details of such information from public disclosure.

Finally, having considered less drastic alternatives to sealing these exhibits,

the Court concludes that sealing of these documents is narrowly tailored to

serve the interest of protecting the confidential and sensitive nature of the

information contained therein.




                                      3
      IT IS, THEREFORE, ORDERED that the Defendants’ Motion for Leave

to File under Seal Certain Exhibits and Related Portions of Aetna’s Brief in

Support of Its Motion for Summary Judgment [Doc. 226] is GRANTED, and

Exhibits 4, 7, 8, 9, 10, 18, and 19; the redacted portions of Aetna’s Brief; and

the redacted versions of Exhibits 1, 3, 6, 11, 12, 14, and 16 filed in support

of Aetna’s Motion for Summary Judgment shall be filed under seal under

further Order of this Court.

      IT IS SO ORDERED.
                                  Signed: June 17, 2019




                                        4
